EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) dated December 4, 2006 by and
between Phantom Entertainment, Inc., a Delaware corporation (the “Company”), and
Terrance Taylor, an individual (the “Employee”).


The Company desires to employ the Employee, and the Employee wishes to accept
such employment with the Company, upon the terms and conditions set forth in
this Agreement.


NOW THEREFORE, in consideration of the foregoing facts and mutual agreements set
forth below, the parties, intending to be legally bound, agree as follows:


1.    Employment. The Company hereby agrees to employ Employee, and Employee
hereby accepts such employment and agrees to perform Employee’s duties and
responsibilities in accordance with the terms and conditions hereinafter set
forth.


1.1    Duties and Responsibilities. Employee shall serve as Controller and
Treasurer. During the Employment Term, Employee shall perform all duties and
accept all responsibilities incident to such positions and other appropriate
duties as may be assigned to Employee by the Company’s Chief Executive Officers
and Board of Directors from time to time. The Company shall retain full
direction and control of the manner, means and methods by which Employee
performs the services for which he is employed hereunder and of the place or
places at which such services shall be rendered.


1.2    Employment Term. The term of Employee’s employment under this Agreement
shall commence as of December 6, 2006 (the “Effective Date”) and shall continue
for 12 months, unless earlier terminated in accordance with Section 4 hereof.
The term of Employee’s employment shall be automatically renewed for successive
one (1) year periods until the Employee or the Company delivers to the other
party a written notice of their intent not to renew the “Employment Term,” such
written notice to be delivered at least sixty (60) days prior to the expiration
of the then-effective “Employment Term” as that term is defined below. The
period commencing as of the Effective Date and ending 12 months thereafter or
such later date to which the term of Employee’s employment under the Agreement
shall have been extended by mutual written Agreement is referred to herein as
the “Employment Term.”


1.3    Extent of Service. During the Employment Term, Employee agrees to use
Employee’s best efforts to carry out the duties and responsibilities under
Section 1.1 hereof and to devote substantially all Employee’s business time,
attention and energy thereto. Employee further agrees not to work either on a
part-time or independent contracting basis for any other business or enterprise
during the Employment Term without the prior written consent of the Company’s
Board of Directors (the “Board”), which consent shall not be unreasonably
withheld.


1.4    Base Salary. The Company shall pay Employee a base salary (the “Base
Salary”) at the annual rate of $150,000 (U.S.), payable at such times as the
Company customarily pays its other senior level Employees (but in any event no
less often than monthly). The Base


--------------------------------------------------------------------------------



Salary shall be subject to all state, federal, and local payroll tax withholding
and any other withholdings required by law.


1.5    Incentive Compensation. Employee shall be eligible to earn a cash bonus
of up to $37,500 (representing three (3) months Base Salary) at the sole
discretion of the Board of Directors, to be based upon certain performance or
operational-based milestones.


1.6    Signing Bonus. The Company agrees to issue to Employee an aggregate five
million (5,000,000) shares of the Company’s common stock within five (5)
business days from the date of execution of this Agreement as a signing bonus.


1.7    Other Benefits. During the Employment Term, Employee shall be entitled to
participate in all employee benefit plans and programs made available to the
Company’s senior level Employees as a group or to its employees generally, as
such plans or programs may be in effect from time to time (the “Benefit
Coverages”), including, without limitation, medical, dental, hospitalization,
short-term and long-term disability and life insurance plans, accidental death
and dismemberment protection and travel accident insurance. Employee shall be
provided office space adequate for the performance of his duties.
 
1.8    Reimbursement of Expenses; Vacation; Sick Days and Personal Days.
Employee shall be provided with reimbursement of expenses related to Employee’s
employment by the Company on a basis no less favorable than that which may be
authorized from time to time by the Board, in its sole discretion, for senior
level Employees as a group. Employee shall be entitled to vacation and holidays
in accordance with the Company’s normal personnel policies for senior level
Employees, but not less than two (2) weeks of vacation per calendar year,
provided Employee shall not utilize more than two (2) consecutive business days
without the express consent of the Chief Executive Officer. Unused vacation time
will be forfeited as of December 31 of each calendar year of the Employment
Term. Employee shall be entitled to no more than an aggregate of twelve (12)
sick days and personal days per calendar year.


1.9    No Other Compensation. Except as expressly provided in Sections 1.4
through 1.7, Employee shall not be entitled to any other compensation or
benefits.


2.    Confidential Information. Employee recognizes and acknowledges that by
reason of Employee’s employment by and service to the Company before, during
and, if applicable, after the Employment Term, Employee will have access to
certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, trade secrets, trade
“know-how,” product development techniques and plans, formulas, customer lists
and addresses, financing services, funding programs, cost and pricing
information, marketing and sales techniques, strategy and programs, computer
programs and software and financial information (collectively referred to as
“Confidential Information”). Employee acknowledges that such Confidential
Information is a valuable and unique asset of the Company and Employee covenants
that he will not, unless expressly authorized in writing by the Company, at any
time during the course of Employee’s employment use any Confidential Information
or divulge or disclose any Confidential Information to any person, firm or
corporation except in connection with the performance of Employee’s duties for
the Company and in a manner consistent with the


--------------------------------------------------------------------------------



Company’s policies regarding Confidential Information. Employee also covenants
that at any time after the termination of such employment, directly or
indirectly, he will not use any Confidential Information or divulge or disclose
any Confidential Information to any person, firm or corporation, unless such
information is in the public domain through no fault of Employee or except when
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order Employee to divulge, disclose or make accessible such information. All
written Confidential Information (including, without limitation, in any computer
or other electronic format) which comes into Employee’s possession during the
course of Employee’s employment shall remain the property of the Company. Except
as required in the performance of Employee’s duties for the Company, or unless
expressly authorized in writing by the Company, Employee shall not remove any
written Confidential Information from the Company’s premises, except in
connection with the performance of Employee’s duties for the Company and in a
manner consistent with the Company’s policies regarding Confidential
Information. Upon termination of Employee’s employment, the Employee agrees to
return immediately to the Company all written Confidential Information
(including, without limitation, in any computer or other electronic format) in
Employee’s possession. As a condition of Employee’s continued employment with
the Company and in order to protect the Company’s interest in such proprietary
information, the Company may require Employee’s execution of a Confidentiality
Agreement.


3.    Non-Solicitation.


3.1    Non-Solicitation. The Employee agrees that as long as the Agreement
remains in effect and for a period of one (1) year from its termination, the
Employee will not divert any business of the Company and/or its affiliates or
any customers or suppliers of the Company and/or the Company’s and/or its
affiliates’ business to any other person, entity or competitor, or induce or
attempt to induce, directly or indirectly, any person to leave his or her
employment with the Company.


3.2    Remedies. The Employee acknowledges and agrees that his obligations
provided herein are necessary and reasonable in order to protect the Company and
its affiliates and their respective business and the Employee expressly agrees
that monetary damages would be inadequate to compensate the Company and/or its
affiliates for any breach by the Employee of his covenants and agreements set
forth herein. Accordingly, the Employee agrees and acknowledges that any such
violation or threatened violation of this Section 3 will cause irreparable
injury to the Company and that, in addition to any other remedies that may be
available, in law, in equity or otherwise, the Company and its affiliates shall
be entitled to obtain injunctive relief against he threatened breach of this
Section 3 or the continuation of any such breach by the Employee without the
necessity of proving actual damages.


4.    Termination.


4.1    By Company. The Company, by action of the Chief Executive Officer or
acting by duly adopted resolutions of the Board of Directors, may, in its
discretion and at its option, terminate the Employee’s employment with or
without Cause, and without prejudice to


--------------------------------------------------------------------------------



any other right or remedy to which the Company or Employee may be entitled at
law or in equity or under this Agreement. In the event the Company desires to
terminate the Employee’s employment without Cause, the Company shall give the
Employee not less than sixty (60) days advance written notice. Termination of
Employee’s employment hereunder shall be deemed to be “for Cause” in the event
that Employee violates any provisions of this Agreement, is guilty of any
criminal act other than minor traffic violations, is guilty of willful
misconduct or gross neglect, or gross dereliction of his duties hereunder or
refuses to perform his duties hereunder after notice of such refusal to perform
such duties or directions was given to Employee by the Chief Employee Officer or
Board of Directors.


4.2    By Employee’s Death or Disability. This Agreement shall also be
terminated upon the Employee’s death and/or a finding of permanent physical or
mental disability, such disability expected to result in death or to be of a
continuous duration of no less than twelve (12) months, and the Employee is
unable to perform his usual and essential duties for the Company.


4.3    Compensation on Termination. In the event the Company terminates
Employee’s employment, all payments under this Agreement shall cease, except for
Base Salary to the extent already accrued. In the event of termination by reason
of Employee’s death and/or permanent disability, Employee or his executors,
legal representatives or administrators, as applicable, shall be entitled to an
amount equal to Employee’s Base Salary accrued through the date of termination,
plus a pro rata share of any annual bonus to which Employee would otherwise be
entitled for the year which death or permanent disability occurs. Upon
termination of Employee, if Employee executes a written release, substantially
in the form attached hereto as Exhibit “B” (the “Release”), of any and all
claims against the Company and all related parties with respect to all matters
arising out of Employee’s employment by the Company (other than Employee’s
entitlement under any employee benefit plan or program sponsored by the Company
in which Employee participated), unless the Employment Term expires or
termination is for Cause, the Employee shall receive, in full settlement of any
claims Employee may have related to his employment by the Company, Base Salary
for 90 calendar days from the date of termination, provided Employee is in full
compliance with the provisions of Sections 2 and 3 of this Agreement.


4.4    Voluntary Termination. Employee may voluntarily terminate the Employment
Term upon thirty (30) days’ prior written notice for any reason; provided,
however, that no further payments shall be due under this Agreement in that
event except that Employee shall be entitled to any benefits due under any
compensation or benefit plan provided by the Company for Employees or otherwise
outside of this Agreement.


5.    General Provisions.


5.1    Indemnification. The Company agrees to indemnify, and hold the Employee
harmless against any loss or damages incurred by the Company for any treasury
issuances by the Employee, so long as such issuances are duly authorized by the
Company’s Board of Directors.


--------------------------------------------------------------------------------



5.2    Modification: No Waiver. No modification, amendment or discharge of this
Agreement shall be valid unless the same is in writing and signed by all parties
hereto. Failure of any party at any time to enforce any provisions of this
Agreement or any rights or to exercise any elections hall in no way be
considered to be a waiver of such provisions, rights or elections and shall in
no way affect the validity of this Agreement. The exercise by any party of any
of its rights or any of the elections under this Agreement shall not preclude or
prejudice such party from exercising the same or any other right it may have
under this Agreement irrespective of any previous action taken.


5.3    Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail as follows (provided that notice of change of
address shall be deemed given only when received):


If to the Company, to:
Phantom Entertainment, Inc.


If to Employee, to:
Terrance Taylor
2260 Valparaiso Blvd.
Ft. Myers, FL 33917
 
Or to such other names or addresses as the Company or Employee, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.


5.4    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.


5.5    Further Assurances. Each party to this Agreement shall execute all
instruments and documents and take all actions as may be reasonably required to
effectuate this Agreement.


5.6    Severability. Should any one or more of the provisions of this Agreement
or of any agreement entered into pursuant to this Agreement be determined to be
illegal or unenforceable, then such illegal or unenforceable provision shall be
modified by the proper court or arbitrator to the extent necessary and possible
to make such provision enforceable, and such modified provision and all other
provisions of this Agreement and of each other agreement entered into pursuant
to this Agreement shall be given effect separately from the provisions or
portion thereof determined to be illegal or unenforceable and shall not be
affected thereby.


5.7    Successors and Assigns. Employee may not assign this Agreement without
the prior written consent of the Company. The Company may assign its rights
without the written consent of the Employee, so long as the Company or its
assignee complies with the other material terms of this Agreement. The rights
and obligations of the Company under this Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of the Company, and
the Employee’s rights under this Agreement shall inure to the benefit of


--------------------------------------------------------------------------------



and be binding upon his heirs and executors. The Company’s subsidiaries and
controlled affiliates shall be express third party beneficiaries of this
Agreement.


5.8    Entire Agreement. This Agreement supersedes all prior agreements and
understandings between the parties, oral or written. No modification,
termination or attempted waiver shall be valid unless in writing, signed by the
party against whom such modification, termination or waiver is sought to be
enforced.


5.9    Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original,
and all of which taken together shall constitute one and the same instrument.
This Agreement may be executed by facsimile with original signatures to follow.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.


PHANTOM ENTERTAINMENT, INC.
 
 
By:  /s/ Greg Koler

--------------------------------------------------------------------------------

Greg Koler
Chief Executive Officer
 
 
/s/ Terrance Taylor

--------------------------------------------------------------------------------

Terrance Taylor

--------------------------------------------------------------------------------

